Exhibit List of Subsidiaries of Freeport-McMoRan Copper & Gold Inc. Entity(1) Jurisdiction of Organization Atlantic Copper, S.A.U. Spain Climax Molybdenum Company Delaware Compania Contractual Minera Candelaria Chile Compania Contractual Minera Ojos del Salado Chile Cyprus Amax Minerals Company Delaware FM Services Company Delaware Freeport-McMoRan Bagdad Inc. Delaware Freeport-McMoRan Chino Mines Company New Mexico Freeport-McMoRan Cobre Mining Company New Mexico Freeport-McMoRan Corporation New York Freeport-McMoRan Miami Inc. Delaware Freeport-McMoRan Morenci Inc. Delaware Freeport-McMoRan Safford Inc. Delaware Freeport-McMoRan Sierrita Inc. Delaware Freeport-McMoRan Tyrone Inc. Delaware Freeport-McMoRan Tyrone Mining LLC New Mexico Phelps Dodge Katanga Corporation Delaware PT Freeport Indonesia Indonesia and Delaware PT Indocopper Investama Indonesia PT Irja Eastern Minerals Indonesia PT Puncakjaya Power Indonesia Sociedad Contractual Minera El Abra Chile Sociedad Minera Cerro Verde S.A.A. Peru Tenke Fungurume Mining S.A.R.L.(2) Democratic Republic of Congo TF Holdings Limited(3) Bermuda (1) Omitted from this listing are subsidiaries that, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary. (2) 17.5% owned by La Générale des Carrières et des Mines (3) 30% owned by Tenke Holdings Ltd.
